Title: To John Adams from Thomas Digges, 27 October 1780
From: Digges, Thomas,Fitzpatrick, William
To: Adams, John


     
      Dr. Sir
      
       27 Octo 80
      
     
     Your last is of the 25 Sepr. Mr. W.S.C. lately got the annexd note—it is Sent for your government. No news but what you will read in the papers as soon as this Letter—A great portion of the people here are hurt and as much astonishd as You can be at the treatment Mr. L—— has met with—the rigour is no ways abated. This, with Lord Cornwallis’s military Executions and cool butchery of defenceless people in South Carolina, irrevocably seals the perpetual disunion between Great Britain and America. Tis to be lamented that present appearances speak peace to be far distant—come when it will, we may safely pronounce that it will be accompanyd with anguish and humiliation to the savage heart, that seems insatiate of human of Gore and the principal actor for carrying on the war.
     
      
       
        “Tho not personally known yet I am well acquainted with your (WS.C——’s) Character and attatchments as well as with his connexions and correspondence yonder and I had letters for Him from——and——. Happy to be informd the Bills are taken up—there will no more appear—had reprobated the premature and dangerous step of drawing—shall be glad when possible to see you and L. De N——e. The present confinement is cruel—the mode and terms aggravate, but there is no abatement on this or any other consideration, of Spirits. These are calm and composd—had these faild, the flesh under the late malady would have sunk totally. Continue to keep these friends F——and A—— informd, and communicate intelligence from them as speedily as possible. Should not Friends interpose for obtaining some enlargement on parole, by bail, or Exchange?—Have no hint to communicate at this moment, except that those papers said to be taken, which were intended to be Sunk, are of no importance or very little. A million of thanks to WS.C, But a snatchd moment to write all this.”
       
      
     
     I wish you all good & am with the highest respect Yr obedt servant
     
      Wm Fitzpatrick
     
    